Citation Nr: 1732299	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-29 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether the reduction from 40 percent to 20 percent for residuals of a compression fracture of the thoracic spine, effective June 1, 2011, was proper. 

2. Entitlement to a rating for residuals of a compression fracture of the thoracic spine (back disability) in excess of 40 percent. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1989 to February 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

A July 2009 rating decision denied an increased rating for the Veteran's service-connected residuals of a compression fracture of the thoracic spine and continued the rating at 40 percent.  A November 2010 rating decision proposed a decreased rating for the Veteran's disability from 40 to 20 percent.  In a March 2011 rating decision, the RO decreased the rating to 20 percent.  The Veteran perfected an appeal of this issue in October 2012. 

In April 2017, the Board notified the Veteran that his representative no longer accredited to represent him before the Board.  In a communication received by the Board in May 2017, the Veteran indicated that he would represent himself in this matter.

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  As discussed below, the Veteran raised a TDIU issue, and as such, it is listed a separate issue on the cover page of this decision.  

The RO granted service connection for radiculopathy of the lower left extremity in March 2016 at 10 percent.  The Veteran filed a notice of disagreement with respect to the rating in May 2016.  Although the Veteran has not been issued a statement of the case, the RO has deferred evaluation of his radiculopathy in order to obtain another VA examination/opinion.  The Board will refrain from remanding the claim based on Manlincon v. West, 12 Vet. App. 238 (1999), as the RO is already working the claim. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The November 2010 rating decision that proposed the reduction, the March 2011 rating decision that finalized the reduction, and the September 2012 statement of the case do not reflect consideration of the provisions of 38 C.F.R. § 3.344, to particularly include whether there was "material improvement" of the Veteran's back disability and whether such noted material improvement reflected improvement in the Veteran's ability to function in the ordinary conditions of life and work.

2. For the entire timeframe on appeal, the Veteran's back condition has been effectively manifested by limitation of forward flexion of the thoracolumbar spine, at its worst, to 40 degrees and at no time during the appeal period has it been productive of ankylosis or incapacitating episodes lasting six weeks or more.

3. With full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1. The reduction of the Veteran's back disability rating from 40 to 20 percent, effective June 1, 2011, is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105, 3.344 (2016). 

2. The criteria for an increased rating for the Veteran's back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2015).

3. The criteria for TDIU have been met. 38 U.S.C.A. §§ 5110(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Reduction 

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2014); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 

The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995). 

The provisions of 38 C.F.R. § 3.344(a) and (b) further provide certain procedural protections to a Veteran in regards to reductions of rating evaluations.  As noted above, the regulation is applicable if the evaluation was in effect more than five years; otherwise, 38 C.F.R. § 3.344(c) is applicable.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the AOJ's reduction was warranted.  See Kitchens, 7 Vet. App. 320 (1995). 

By way of background, the RO granted service connection for residuals of a compression fracture in a July 1995 rating decision; a 10 percent rating was assigned, effective March 1, 1994.  In February 1998, the disability rating was increased to 20 percent, effective September 22, 1997.  The RO increased the rating to 40 percent in a November 2004 rating decision.  The Veteran later submitted several claims for an increased rating asserting that his back pain had worsened in October 2005 and April 2009; the RO continued his rating at 40 percent, following spine exams in April 2006 and May 2009. 

In July 2010, the Veteran applied for an increased rating for residuals of a compression fracture.  The Veteran underwent a VA spine examination in August 2010.  The examiner noted that he did not review the C-file but reviewed the computerized patient record system (CPRS).  

A November 2010 rating decision proposed a reduction to the Veteran's rating from 40 percent to 20 percent; the Veteran was informed in a December 2010 letter.  The Veteran disagreed with the proposed reduction, submitting a notice of disagreement in February 2011.  In March 2011, the RO finalized the reduction of the Veteran's back disability rating, effective June 1, 2011. 

Upon careful review of the evidence of record, the Board finds that the reduction in this case was not proper.  Because the Veteran's disability rating was in effect for greater than five years, the increased protections of 38 C.F.R. § 3.344(a) and (b) are for application in this case.  The first and foremost protection is that any reduction in rating for an evaluation in effect for greater than 5 years will be based on a "full and complete" examination.  The AOJ made no findings concerning any of the provisions of 38 C.F.R. § 3.344(a) and (b), including whether there was material improvement and that the material improvement would be maintained in the ordinary conditions of work and life.  

In the November 2010 and March 2011 rating decisions, it is clear that the examination on which the Veteran's reduction is predicated was the August 2010 VA examination, which was not "full and complete," nor "based on a review of the entire record" as there was no claims file review.

Accordingly, the Board finds that the Veteran's back disability rating reduction was not proper in this case; as the AOJ failed to assure that the VA examination on which the reduction was predicated was a "full and complete" examination that was "based on review of the entire record."  This is in addition the fact that the AOJ did not make the appropriate findings on which a reduction in evaluation could be sustained.  Specifically, the AOJ did not find that there was a material improvement of the Veteran's back condition and that such material improvement would be maintained in the ordinary conditions of work and life.  See 38 C.F.R. § 3.344(a), (b). 

In conclusion, the Board finds that the reduction of the Veteran's disability rating for his back condition is void ab initio due to the failure of the AOJ to assure the Veteran of a full and complete examination on which the reduction in benefits was based. 

III. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a Veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Pertinent parts of the General Rating Formula for Diseases and Injuries of the Spine are as follows: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine is rated at 100 percent.  

Unfavorable ankylosis of the entire thoracolumbar spine is rated at 50 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.
 
Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Veteran contends that he is entitled to a disability rating in excess of 40 percent for residuals of a compression fracture.  

The Veteran was afforded a VA spine examination in May 2009 and he complained of pain in his mid- to lower back that radiated down through his right thigh to his foot.  He reported severe, daily flare-ups characterized by spasms and pain that lasted 15 minutes with rest.  The examiner noted the Veteran had an antalgic gait with a slight limp on his right foot.  There was no ankylosis of the spine.  Range of motion for forward flexion was measured to 80 degrees, for extension to 25 degrees, for right and left flexion to 30 degrees and right and left rotation to 30 degrees.  Pain on range of motion was noted from 70 to 80 degrees on forward flexion; from 15 to 25 degrees on extension; from 25 to 30 degrees on right and left rotation and flexion. 

The August 2010 VA examination revealed the Veteran suffered from constant, throbbing pain in the middle of his back that radiated down his right leg.  He often had flare-ups occurring after lifting or exercise.  The Veteran reported he could walk a mile or stand for 30-45 minutes before needing to sit.  He denied any prescribed bed rest in the previous 12 months for his spine condition.  Physical examination revealed tenderness, an unremarkable posture and gait, and no limitation on standing or walking.  The examiner noted there was no curvature or ankylosis of the spine.  Range of motion was measured as follows: forward flexion to 70 degrees, with pain at 70 degrees; extension to 20 degrees, with pain at 20 degrees; left lateral flexion and rotation to 30 degrees, with pain at 30 degrees; and right lateral flexion and rotation to 20 degrees, with pain at 20 degrees.  There was no additional limitation on repetitive testing. 

The September 2012 VA spine examination revealed similar symptoms as in prior exams.  He did not report flare-ups but described constant moderate aching low back pain and episodic numbness and tingling from right buttocks to posterior knee. 

Range of motion was measured as follows: forward flexion to 85 degrees, with pain at 80 degrees; extension to 25 degrees, with pain at 20 degrees; right and left lateral flexion to 30 degrees, with no objective evidence of pain; left lateral rotation to 30 degrees, with no objective evidence of pain; and right lateral rotation to 30 degrees, with pain at 25 degrees.  There was no additional limitation on repetitive testing, but the examiner noted that there was functional loss due to less movement than normal and pain on movement.  The examiner opined that the Veteran's back disability did not impact his ability to work. 

During the February 2016 VA exam, the Veteran reported pain 5/10 in severity located in the mid back that traveled down his left thigh into his ankle.  He also described stiffness after sitting and flare-ups that increased his discomfort to 7/10 in severity.  He was still employed as a truck driver, but estimated missing four to five days of work due to back pain.  He denied physician prescribed bedrest in the previous year.  Physical examination revealed negative straight leg test and a normal sensory exam. 

Range of motion was measured as follows: forward flexion to 40 degrees; extension to 15 degrees; left lateral flexion and rotation to 15 degrees; and right lateral flexion and rotation to 15 degrees.  There was no additional limitation on repetitive testing.  The examiner noted muscle spasms and localized tenderness that did not result in abnormal gait or spinal contour.  IVDS was noted but the Veteran had not periods of incapacitating episodes in the last 12 months due to IVDS.  Functionally, the examiner indicated that the Veteran "requires stretch/reposition breaks of several minutes for every 30+ minutes of prolonged sitting; also, lifting/carrying/pulling/pushing moderate-heavy loads would likely result in increased symptoms..."

Throughout the appeal period, the Veteran has had several VA examinations and sought VA treatment.  These reports and documents show significant treatment for low back pain and associated symptoms (pain, limitation of motion, and radiculopathy).  However, these records do not show periods of doctor prescribed bed rest or ankylosis of the thoracolumbar spine.

Upon careful review of the record, the Board finds that there is no evidence that would show the Veteran is entitled to a rating in excess of 40 percent at any point during the appeal period.

The Veteran is entitled to a schedular evaluation in excess of 40 percent for his lumbar spine disability only on two bases: (1) unfavorable ankylosis of the entire thoracolumbar spine, or (2) incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Other symptoms, such as limitation of all motions, muscle spasm, and abnormal spinal contour, are fully contemplated by the assigned 40 percent evaluation (or by lower levels of evaluation, under Diagnostic Codes 5237-5242) and do not warrant further discussion with regard to the question of whether an increased evaluation is warranted.  In other words, there is no basis for an increased evaluation based upon limitation of motion when a 40 percent evaluation is assigned for a spine disability.

In addressing the criteria for a higher schedular evaluation, the Board has considered the findings from the multiple VA examinations during the appeal period.  These examination reports show limited ranges of motion-at worst limited to 40 degrees of flexion with pain.  However, these medical records and examination reports show no evidence of ankylosis of any kind in the thoracolumbar spine.  Based on the evidence of record, the Board finds that there is simply no evidence of unfavorable ankylosis of the thoracolumbar spine to warrant a higher rating.  See supra 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As noted above, any painful or limitation of motion is already contemplated by the current 40 percent evaluation. 

As to doctor-prescribed bed rest (e.g., incapacitating episodes) resulting from the service-connected spine disability, the VA examination reports show no incapacitating episodes (physician prescribed) in the any 12-month period. 

The Board has considered the Veteran's contentions that he experiences incapacitating episodes due to his low back pathology, and he is certainly competent to report his symptoms of back pain and stiffness.  He described missing four to five days of work because of back discomfort.  The Board notes, however, that the evidence does not show that these are periods of bed rest prescribed by a physician-as required by the rating criteria.  As such, there is no evidence in the record to indicate that the Veteran had six weeks or more of incapacitating episodes for VA purposes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Therefore, a higher evaluation is not warranted on this basis. 

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The Board finds that although the February 2016 VA examiner did not describe additional limitation in range of motion due to pain in degrees, such limitation is not commensurate with unfavorable ankylosis to warrant a higher rating.  The current 40 percent evaluation for the service-connected lumbar spine disability adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his spine.  See DeLuca, supra; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011) and 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board notes that the Veteran is competent to report that his low back disability is worsening.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's low back disability is appropriate.

In sum, the Board finds that an evaluation in excess of 40 percent for the lumbar spine disability is not warranted.  See Hart, supra. As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. TDIU

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (the Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the issue of entitlement to a TDIU has been raised by the record from statements made by the examiner and the Veteran during the February 2016 VA examination, and as such, it is also considered to be on appeal.

The Veteran's service connected disabilities are PTSD at 70 percent, back disability at 40 percent and radiculopathy at 10 percent.  As such, he met the schedular rating threshold for the grant of a TDIU beginning September 11, 2016; the effective date of the 70 percent rating for PTSD.  Thus, the main question before the Board is whether the Veteran's service-connected disabilities alone rendered him unable to obtain substantially gainful employment.

Based on the most recent VA examination for his back condition, the record essentially shows that the Veteran cannot maintain his employment as a truck driver due to his back symptoms.  A review of the VA examination reports shows that he would have to stop driving every 30 minutes to stretch and reposition his self, and moving heavy loads would result in increased symptoms. 

The Board notes that the Veteran has competently and credibly reported the impact his back symptoms had on his ability to complete activities of daily living.  He stated that he was unable to walk long distances, stand or sit up straight for long periods.  During the February 2016 exam, he reported missing four to five days of work due to back discomfort.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran was precluded from obtaining and maintaining gainful employment consistent with her education and occupational experience due to her service-connected PTSD.  VA examiners did not find that the Veteran was unemployable due to his service-connected disabilities, but the ultimate TDIU determination is the responsibility of a VA adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Given the results of the 2016 exam and upon review of the evidence as a whole, the Board finds that the preponderance of the evidence supports the grant of a TDIU.

	
ORDER

The reduction of the Veteran's rating for his service-connected residuals of a compression fracture of the thoracic spine from 40 percent to 20 percent, beginning June 1, 2011, was improper, and the 40 percent evaluation is restored.

Entitlement to an increased rating in excess of 40 percent for residuals of a compression fracture of the thoracic spine is denied. 

A TDIU is granted. 



______________________________________________
H. M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


